Citation Nr: 1602892	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right ankle status-post talar osteophyte excision.

2.  Entitlement to a disability rating of 10 percent for a right ankle scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to a disability rating in excess of 10 percent for right ankle status-post talar osteophyte excision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle scar is related to his surgery, and is painful.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for a painful right ankle scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2008, 2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis: Right Ankle Scar

The Veteran contends in his November 2015 videoconference hearing testimony that he has one painful scar where the surgical stiches are on his right ankle.  See transcript, p. 9.  He reports that it is also characterized by rising flesh, tenderness, and keloid formation.  Id., p. 9.  The Veteran, through his representative, asserted that a separate 10 percent rating for his one right ankle scar would satisfy his appeal as to that issue.  Id., p. 10.

The Veteran's November 2015 contentions encompass a request for additional compensation based on painful scar tissue.  A December 2010 VA clinician confirmed that the Veteran has a scar on his right ankle, with no open lesions (i.e., instability).  Further, the Veteran has competently and credibly reported that the scar is painful.  As such, a separate 10 percent rating for one painful scar under 38 C.F.R. § 4.118, DC 7804 is warranted.  The Board notes that as the Veteran's September 2008 claim precedes the October 23, 2008 regulatory change to 38 C.F.R. § 4.118, DC 7804, both the old and new regulations must be considered.  Here, both provide for a maximum 10 percent schedular rating for one painful but not unstable scar, and, as such, a 10 percent rating is assigned.  As the assignment of a separate 10 percent rating for the Veteran's right ankle scar satisfies his appeal, no discussion of extraschedular ratings or individual employability is warranted.


ORDER

A rating of 10 percent, and no higher, for a right ankle scar is granted, subject to the applicable criteria governing the payment of monetary benefits.





REMAND

The Veteran testified at his November 2015 videoconference hearing that his right ankle disability has gotten worse since his last VA examination, which was provided more than five years ago.  The new evidence suggests that the disabilities have worsened since the last examination, and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his right ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right ankle disability, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right ankle disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his right ankle disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's right ankle disability, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's right ankle disability has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


